The court incorporates by reference in this paragraph and adopts as the findings
and orders of this court the document set forth below. This document was signed
electronically on October 16, 2019, which may be different from its entry on the record.


                                                     ENTERED UNDER ADMINISTRATIVE
IT IS SO ORDERED.                                    ORDER NO. 02-10: JOSIAH C. SELL,
                                                     ACTING CLERK OF BANKRUPTCY
                                                     COURT
                                                     BY:____________________________
                                                         /s/ Michael Gaughan
Dated: October 16, 2019                                 Deputy Clerk




                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DISTRICT

In re:                                           )        Case No. 17-17361
                                                 )
RICHARD M. OSBORNE,                              )        Chapter 7
                                                 )
         Debtor.                                 )        Judge Arthur I. Harris

                             ORDER GRANTING
         TRUSTEE’S MOTION FOR EXAMINATION OF DONALD R. WHITEMAN

         This matter is before the Court on the Trustee’s Motion for Examination of Donald R.

Whiteman (the “Motion”), and the averments in the Motion.

         IT APPEARING to the Court that it would be in the best interest of the estate to authorize

the Trustee to examine Donald R. Whiteman (“Whiteman”) and to obtain documents from

Whiteman pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure.

         IT IS THEREFORE ORDERED that Whiteman is to appear for examination within forty

(40) days after entry of this Order or another date and time that is mutually agreeable to the

Trustee and Whiteman, and continuing until complete.




                                                 2

17-17361-aih       Doc 625    FILED 10/16/19         ENTERED 10/16/19 08:54:13         Page 1 of 4
       IT IS FURTHER ORDERED that Whiteman is directed to produce the documents

identified in Exhibit 1 of the Motion within twenty-one (21) days after entry of this Order or

another date and time that is mutually agreeable to the Trustee and Whiteman.

                                              # # #

                                                  Respectfully submitted,



                                                  /s/ Patrick R. Akers
                                                  Drew T. Parobek (0016785)
                                                  Elia O. Woyt (0074109)
                                                  Carrie M. Brosius (0075484)
                                                  Patrick R. Akers (0095985)
                                                  VORYS, SATER, SEYMOUR AND PEASE LLP
                                                  200 Public Square, Suite 1400
                                                  Cleveland, Ohio 44114
                                                  (216) 479-6100
                                                  (216) 479-6060 (facsimile)
                                                  dtparobek@vorys.com
                                                  eowoyt@vorys.com
                                                  cmbrosius@vorys.com
                                                  prakers@vorys.com

                                                  Counsel to the Trustee



Copies sent via electronic mail and regular U.S. mail on the attached service list:




17-17361-aih     Doc 625      FILED 10/16/19      ENTERED 10/16/19 08:54:13           Page 2 of 4
                                      SERVICE LIST

By electronic mail:

          Patrick R. Akers, prakers@vorys.com
          Gregory P. Amend, gamend@bdblaw.com
          Alison L. Archer, alison.archer@ohioattorneygeneral.gov
          Richard M. Bain, rbain@meyersroman.com
          Adam S. Baker, abakerlaw@sbcglobal.net,
          Austin B. Barnes, III, abarnes@sandhu-law.com
          Robert D. Barr, rbarr@koehler.law
          David T. Brady, DBrady@Sandhu-Law.com
          Carrie M. Brosius, cmbrosius@vorys.com
          Kari B. Coniglio, kbconiglio@vorys.com
          LeAnn E. Covey, bknotice@clunkhoose.com
          Gregory M. Dennin, greg@gmdlplaw.com
          Richard W. DiBella, rdibella@dgmblaw.com
          Bryan J. Farkas, bjfarkas@vorys.com
          Stephen R. Franks, amps@manleydeas.com
          Stephen John Futterer, sjfutterer@sbcglobal.net
          Melody Dugic Gazda, mgazda@hendersoncovington.com
          Michael R. Hamed, mhamed@kushnerhamed.com
          Heather E. Heberlein, hheberlein@bdblaw.com
          Dennis J. Kaselak, dkaselak@peteribold.com
          Christopher J. Klym, bk@hhkwlaw.com
          Matthew H. Matheney, mmatheney@bdblaw.com
          Shannon M. McCormick, bankruptcy@kamancus.com
          Kelly Neal, kelly.neal@bipc.com
          David M. Neumann, dneumann@meyersroman.com
          Timothy P. Palmer, timothy.palmer@bipc.com
          Drew T. Parobek, dtparobek@vorys.com
          Tricia L. Pycraft, tpycraft@ccj.com
          Kirk W. Roessler, kroessler@walterhav.com
          John J. Rutter, jrutter@ralaw.com
          Frederic P. Schwieg, fschwieg@schwieglaw.com
          Michael J. Sikora, III, msikora@sikoralaw.com
          Nathaniel R. Sinn, nsinn@bdblaw.com
          Rachel L. Steinlage, rsteinlage@meyersroman.com
          Andrew M. Tomko, atomko@sandhu-law.com
          Jeffrey C. Toole, toole@buckleyking.com
          Michael S. Tucker, mtucker@ulmer.com
          Phyllis A. Ulrich, bankruptcy@carlisle-law.com
          Leslie E. Wargo, Leslie@Wargo-Law.com
          Elia O. Woyt, eowoyt@vorys.com


                                             4

17-17361-aih     Doc 625    FILED 10/16/19       ENTERED 10/16/19 08:54:13   Page 3 of 4
          Maria D. Giannirakis, maria.d.giannirakis@usdoj.gov
          Scott R. Belhorn, Scott.R.Belhorn@usdoj.gov

By regular U.S. mail:

Donald R. Whiteman
17220 Amblaire Road
Middlefield, Ohio 44062




17-17361-aih    Doc 625     FILED 10/16/19     ENTERED 10/16/19 08:54:13   Page 4 of 4
